Exhibit 10.1

December 11, 2008

 

Heritage Commerce Corp
150 Almaden Boulevard
San Jose, CA  95113

 

James Mayer
2596 Danville Boulevard
Alamo, CA  94501

 

Gentlemen:

 

Reference is made to that certain Employment Agreement entered into as of
February 8, 2007 (“Employment Agreement”) by and between Heritage Bank of
Commerce, a California banking corporation (the “Bank”) and James Mayer, an
individual (“Executive”). Bank and Executive desire to make certain
modifications to the Employment Agreement in accordance with the terms of this
Letter Agreement.

 

Section 6(e)(iii) of the Employment Agreement provides in full as follows:

 

“If Executive gives written notice to the Bank during the 18th full calendar
month following the Effective Date of his desire to terminate this Agreement and
his employment with an effective date 30 days following the date of delivery of
such notice, then the Bank shall accept the notice of termination and pay
Executive $300,000, payable $16,666.66 per month for 18 months commencing on the
first full calendar month following Executive’s termination date, provided
however, that Executive does not breach any of his remaining obligations under
this Agreement or the Non-Compete Non Solicitation and Confidentiality Agreement
with HCC [Heritage Commerce Corp] and the Bank dated the date hereof.”

 

Bank and Executive desire to modify Section 6(e)(iii) and hereby agree as
follows:

 

1.             Executive hereby gives written notice to the Bank that Executive
desires to terminate his employment with such termination to be effective May 1,
2009.  Executive shall remain an employee of Bank and the Term of his employment
(as defined in the Employment Agreement) shall remain in force until May 1,
2009.

 

2.             Bank hereby accepts Executive’s notice of termination of
employment  to be effective May 1, 2009 and agrees to pay to Executive $300,000,
payable $16,666.66 per month for 18 months commencing on June 1, 2009, provided,
however, that Executive does not breach any of his remaining obligations under
the Employment Agreement which by their terms

 

--------------------------------------------------------------------------------


 

continue after the Term of the Employment Agreement or the terms of that certain
Non-Compete Non-Solicitation and Confidentiality Agreement by and among Heritage
Commerce Corp, the Bank and the Executive dated February 8, 2007.

 

3.             For purposes of Section 5.7 of the Employment Agreement, the
“Date of Termination” shall be May 1, 2009, provided, however, that if
Executive’s employment is terminated prior to May 1, 2009 under the terms of the
Employment Agreement other than Section 6(e)(iii) or this Letter Agreement, the
“Date of Termination” shall be as provided in Section 5.7.

 

Except as provided in this Letter Agreement, the Employment Agreement shall
remain in full force and effect without further modifications or amendments.

 

The parties hereto have executed this Letter Agreement on the date first
indicated above.

 

 

HERITAGE BANK OF COMMERCE,

 

a California banking corporation

 

 

 

 

 

 

By:

/s/ Walter T. Kaczmarek

 

 

Walter T. Kaczmarek

 

 

President

 

 

 

 

/s/ James Mayer

 

James Mayer

 

2

--------------------------------------------------------------------------------